Strong, P. J.
The counsel for the respective parties, who have argued the casé very ably, agree that by the primaiy devise of the land in dispute to the four sons of the testator, they would have taken an estate tail, if the will could be construed agreeably to the law as it stood previous to any legislation on the subject in this state. By the act of February 23d, 1786, which was passed before the date of the will, they are to be deemed and adjudged to have become seised, each of the undivided fourth part of such land in fee simple absolute.
*572The secondary devises to the sons could not, consistently with the statute, take effect as cross remainders; as no remainder can be limited upon an estate in fee simple. It has been long settled, however, and was the rule previous to the passage of our revised statutes, that, in order to carry into effect the intentions of a testator, such secondary estates, if limited to take effect within the lives of persons in being at the death of the testator, or within twenty-one years and nine months thereafter, would not be adjudged technical remainders, but should be deemed executory-devises; which might be limited by a will, but not by a conveyance inter vivos.,At common law, where the first devise is in terms of a fee simple, and that is followed by a subsequent gift of the same lands to another, provided the first taker shall die without lawful issue or heirs of his body, the latter provision qualifies the former, and constitutes the whole either an estate tail or a determinable fee. If the secón dary estate is to take effect upon an indefinite failure of issue, the first estate becomes an estate tail. But if the devise be predicated upon a failure of issue, which must happen to make it vest within the requisite time'for limiting executory devises, the primary estate is a determinable fee. This is by implication. The apparent intention of the testator, in this case, indicated by the first devise, if taken alone, is qualified by the subsequent limitation, showing, upon the whole, a different intent. And taking the whole will together it is evident that he did not design to confer' an estate free from all qualifications. Where upon the whole will the devise is of an estate tail, either expressly or by implication, the act of 1786 applies. It does not annul the devise, but turns the estate tail into a higher estate. The statute however, does not in terms, or by implication, extend to determinable fees. The primary devises in Fosdick v. Cornell, (1 John. 440,) Jackson v. Staats, (11 Id. 337,) Anderson v. Jackson, (16 Id. 382,) and Cutler v. Doughty, (23 Wend. 518,) which were cited on the argument, were in terms devises of a fee simple; but they were qualified, and reduced to determinable fees, by subsequent- executory devises. They were to take effect, if at all, upon a failure of issue within the prescribed *573period. Clearly there was no devise of an estate tail in either of those cases, and they have no application to the case now under consideration. In the present case, the primary devise to the testator’s four sons was not in terms of a fee simple, but, as I before remarked, of an estate tail. That estate was in no manner restricted or qualified by the subsequent devises of the same lands. With or without those devises, the estate tail given to each would have terminated on his dying without issue, and not until then, however remote the failure of such issue might be. Had the will contained no other than the primary devise of an estate tail, there would have been a reversion left in the testator’s heirs. That reversion would have been cut off by the new estate given by the statute. The subsequent devises were of estates carved out of what would otherwise have been such reversion. What difference could it make whether that descended to the heirs or was devised to others 1 Clearly the same rule would apply, and the same effect be produced. The time when the failure of issue of the first takers might happen, qualified, and could affect, the secondary estates only. They would be executory devises if the failure must necessarily happen within the requisite periods ; otherwise they would be contingent remainders. But in either case they might have been barred by a common recovery. (4 Kents Com. 270.) Chancellor Kent cites in support of this position, Fearne, 66, 6.7, 107, and Driver v. Edgar, (Cowp. Rep. 379.) In that case the devise was to Mary Edgar and the heirs of her body lawfully begotten, and in case she should depart this life not having children or child lawfully begotten living at her decease, the estate given to her was to descend and go to the testator’s heirs male. Mary Edgar suffered a common recovery, and died without issue. Lord Mansfield said that if she was tenant in tail to the hour of her death, (which he said she was,) nothing was so clear as that all conditions limited upon such estate tail were avoided by the common recovery which had been suffered. If the act of 1786 should be construed to operate so far only as to convert the estate tail expressed in the will in question in this case into a determinable fee, then the subsequent limita*574tions would be valid. But then the absolute power of alienation would be suspended more effectually, and for a longer period, than if such act had not been passed; as the proprietor of such . fee could not cut off the executory devises by suffering a common recovery. This would, in some degree, contravene the principal object of the framers of'that act, which was to prevent a long suspension of the power of alienation ; and the presumption is therefore against such construction. It is not conclusive, I admit; as it frequently happens that reformers create changes, in particular instances, at war with their main object, and against which no effectual provision could well be made. Still, when the words of a statute are susceptible of two meanings, one favorable, and the other hostile, to its principal design, the former should prevail and control the construction. It is true there is nothing in the statute denoting an intention to destroy executory devises. But it is by no means probable that, while endeavoring to annihilate one species of perpetuity, they were ' solicitous to prolong the suspension of the power of alienation in a more objectionable and less tangible shape. Neither do I think that the terms of the act would be satisfied by confining the change to the first clause of the will. It necessarily destroys any interest in conflict with the new estate. Clearly it has that effect in the case of a technical remainder. Why is it ‘ not equally fatal to executory devises'? The terms used to define the substituted estate would seem to preclude the idea that it was to be subject to any restrictions or limitations. ‘ That is ' the construction- given to them by the ablest elementary writers, Littleton, quoting from Bracton on the words Feodem simplex," says, “ Simplex idem est quod purum, simplex enim dicitur quia sine plicio, et purum dicitur quod est merum et' solum sine additioni, simplex donatio et pura est ubi nulla addita est conditio sine modus. Simplex enim datur quod nullo additamento datur." Sir Edward Coke, in his commentaries on Littleton, says, (vol. 1, 1 b.) that the word simple prop- ' erly excludeth both conditions and limitations that defeat or abridge the fee. Sir Matthew Hale, in his analysis of the common law, says, (p. 57, § 30,) “ An absolute fee simple is such as *575has no bounds or limits annexed to it, and is an estate to a man and his heirs absolutely forever.” Powell, in his work on devises, says, (p. 230,) “A fee simple absolute is where lands are given to a man and his heirs absolutely, without any end or limitation put to the estate.” And Chancellor Kent says, (4 Com. 5,) A fee simple is a pure inheritance clear of any qualification or condition. It is an estate of perpetuity, and confers an unlimited power of alienation.” Every restraint upon alienation is inconsistent with the nature of a fee simple; and if a partial restraint be annexed to a fee, as, a condition not to alien for a limited time, or not to a particular person, it ceases to be a fee simple and becomes a fee subject to a condition.” A fee simple and a fee simple absolute may be, as I intimated on the argument, and as was said by Chief Justice Thompson in Jackson v. Van Zant, (12 John. 177,) the same thing. But the word “ absolute,” prefixed to “ fee simple” in the statute, is very significant. It was designed to prevent any inference that the substituted estate might be a determinable fee—such as is meant by Sir William Blackstone (2 Com. 173,) and other writers, when they say that a fee simple may be limited on a fee simple by way of executory devise. When speaking of such a determinable fee (for it is nothing else) they never characterize it as absolute or pure. Indeed, either would involve a contradiction. Sir Matthew Hale draws a clear distinction between the two estates. After giving the definition of a fee simple absolute, which I have already quoted, he says, (p. 58,) “ A limited or qualified fee simple is such as has some collateral matter annexed to it whereby it is made by some means determinable, viz. by limitation or condition.” Powell, quoting Plowden, 557, in classifying estates in fee simple, speaks of the two as distinct from each other. The same distinction prevails in all the elementary works which I have had an opportunity to examine.
The statute, by conferring the absolute estate, without any qualification or restriction upon those who would otherwise have become seised of estates tail, necessarily excludes the.valid limitation of an executory devise. Chancellor Kent says, (4 *576Com. 270,) “a valid executory devise cannot exist under an absolute power of disposition in the first taker. When an executory devise is duly created it is a species of entailed estate to the extent of the authorized period of limitation. It is a stable inalienable interest; and the first taker has only the use of the land pending the contingency mentioned in the will.” The manifest difference between the statutory substituted estate. and a primary estate in fee simple, qualified by a subsequent executory devise, in a will, is this : by the executory devise the testator declares his intention to qualify the estate first given in terms, and it is reduced accordingly. But there is no such intent expressed in the statute. That does not declare that the converted estate may be qualified by, or subject to, an ex-ecutory devise, but it is peremptory that the estate must be construed to be a fee simple absolute; and all conflicting estates specified in the will are necessarily destroyed. The language of the act of 1830, (1 R. S. 722, § 2,) is different; that act provides that the converted estate shall be adjudged a fee simple, and if no valid remainder be limited thereon, shall be afee simple absolute. This is very significant to show that the framers of that act supposed that although a remainder could be limited upon a fee, yet that it could not co-exist with a fee simple absolute. Such opinion is also apparent from the revisers’ notes. The act of 1830 cannot, however, have any operation in the case, as the estate, whatever it was, vested in the sons before its passage.
In this case T think we are bound to adjudge that the four sons of the testator took, under the primary devise to them, estates in fee simple absolute, and that the subsequent limitations of the lands devised to them are null and void. In doing this we shall defeat some part of the intentions of the testator. There can be no doubt as to those intentions. They are clearly expressed. His principal intention was to give an estate tail to his four sons. The statute defeats that, and it is equally fatal to the other intentions which are at war with its main design. It is undoubtedly desirable that the intentions of the testator should prevail when they can be carried into effect *577consistently with the rules of law. But there are many cases, constantly occurring, where that cannot be done; and it is better that such intentions should then fail than that the application of the law should be vague or uncertain.
The plaintiffs are entitled, in right of Mrs. Lott, to the fourpighteenth parts of the lands in dispute, three-eighteenths under the will of Abraham Terhune, and the other eighteenth by descent from J ohn Terhune, the last surviving son of Albert Terhune the testator.
Morse, J.
That Albert Terhune intended, by the second clause of his will, to devise to his four sons, as tenants in common, an estate in fee tail in all his real and freehold property, is manifest, in that the words of the devise form a clear and adequate definition of an estate in fee tail general. The question submitted to this court for its decision is, what is the legal effect and consequence of this very clear intention of the testator?
The will was made in 1797, and the testator died in 1801. The first statute abolishing entails was passed in 1782. In 1786 another act abolishing entails was passed, repealing the act of 1782. By the act of 1786, it is declared that all estates tail are abolished, &c. “ And further, that in all cases where any person or persons would, if the said act, (the act of 1782,) and this present act had not been passed, at any time hereafter become seised in fee tail of any lands, tenements or hereditaments, by virtue of any devise, gift, grant or other conveyance heretofore made or hereafter to be made, or by any other means whatsoever, such person and persons, instead of becoming seised thereof in fee tail, shall be deemed and adjudged to become seised thereof in fee simple absolute.”
This was the law when Albert Terhune made his wñl, and at the time of, and long after, his death. That his four sons, would have been seised as tepants in common of an estate in fee lail by virtue of the said devise made to them, if the above mentioned acts had not been passed, cannot be, and is not, doubted. On the death of their father they beeame seised of *578his real property by virtue of the devise to them, and becoming so seised, this court is commanded to adjudge them to have been seised in fee simple absolute. It seems to me that the term fee simple signifies that which is inconsistent with the idea of a fee complex, by reason of a condition or otherwise, and that the word absolute was added in the act of 1786, to guard against any possible construction of the term fee simple, founded on the inaccurate application of those words as applied to executory devises ; in relation to which it became common to say that a fee simple might be limited after a fee simple. This having become a common mode of expression, it was doubtless supposed that courts might construe the act of 1782 so as to give the words fee simple the inaccurate signification which they had obtained in connection with the doctrine of ex-ecutory devises, and hence the word absolute was added, much for the like reason that one might speak of a perfect circle to insure his being understood to mean a circle, and not a figure of any other shape. The word perfect would add nothing to the signification of the sentence, and is only useful as it renders it beyond question that the speaker could not have intended to use the term circle in a loose and inaccurate sense, to express what might in some respects resemble, but which was not, a circle, but to use it in its primary and accurate sense. So the legislature, in the act of 1786, added the word absolute, to put it beyond doubt that they used that term in its primary and true sense, .as contradistinguishing the fee they were speaking of from all kinds of conditional estates—unloosed—untied—• absolved from all restriction and condition.
I concur with Hr Justice Strong, in his construction of the statutes abolishing entails, &c., and of course in the judgment to be given in this cause.